Title: From George Washington to John Stanwix, 8 July 1757
From: Washington, George
To: Stanwix, John



Copy of a letter to Colo. StanwixDr Sir,
[Fort Loudoun] July 8th 1757.

The enclosed was wrote the 28th ulto upon Mr Atkins giving me notice that he shou’d send an Express to you the next day. But, the important affairs in which he is continually engaged, have detained the express day after day ’till now.
Nothing remarkable has happened in this quarter. We continue to discover tracks and signs of the enemys parties, but none appear to be numerous: nor have they done any mischief lately. Outassity, with about 30 Indians, &c. and an Officer from my Regimt are marched from this, and intend, if they shou’d not meet with the enemy sooner, to go the length of Fort du Quesne.
We have received about 210 Draughts towards compleating this Regiment, and sustained great loss by desertion. More men are expected, and I do not know what we shall do, for want of arms for them.
When the hurry of this Duty is over (which I expect will be before August) I shou’d be much obliged, cou’d I obtain your permission to be absent about 10 days, to settle some private affairs of very great consequence to me—You may be assured, Sir, I shall make no ungenerous use of your indulgence if my request is granted; and that I shall not quit my post if there is even an appearance of danger. I am Sir Your &c.

G:W.

